Case 1:19-cr-00066-JAO Document 72 Filed 07/23/21 Page 1 of 17       PageID #: 549




                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

 UNITED STATES,                            CR. NO. 19-00066 JAO

             Plaintiff,                    ORDER DENYING DEFENDANT’S
                                           MOTION TO REDUCE SENTENCE
      vs.                                  PURSUANT TO 18 U.S.C.
                                           § 3582(C)(1)(A)(i)
 TITUS SOS, JR.,

             Defendant.



 ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE
           PURSUANT TO 18 U.S.C. § 3582(C)(1)(A)(i)

      Defendant Titus Sos, Jr. (“Defendant”) filed a Motion to Reduce Sentence

(“Motion”), seeking compassionate release pursuant to 18 U.S.C. § 3582. ECF

No. 66. The Court decides the Motion without a hearing pursuant to Local Rule

7.1(c). For the following reasons the Motion is DENIED WITHOUT

PREJUDICE.

I.    BACKGROUND

      A.    Procedural History

      On July 22, 2019, Defendant pleaded guilty to an Indictment that charged

him with bank robbery, a violation of 18 U.S.C. § 2113(a). ECF No. 24. On

December 20, 2019, the Court sentenced him to thirty-seven months’

imprisonment, which was at the low end of the Sentencing Guidelines range, and
Case 1:19-cr-00066-JAO Document 72 Filed 07/23/21 Page 2 of 17         PageID #: 550




three years of supervised release. ECF Nos. 51, 55. The Court also ordered

restitution of $2,673.00 be paid to American Savings Bank. ECF No. 55.

      Defendant is currently incarcerated at the Federal Correctional Institution in

Lompoc, California (“FCI Lompoc”), one of four facilities within the Lompoc

Federal Correctional Complex (“Lompoc Complex”). See Federal Bureau of

Prisons, “USP Lompoc,” https://www.bop.gov/locations/institutions/lom/ (last

visited July 23, 2021); Federal Bureau of Prisons, “FCI Lompoc,”

https://www.bop.gov/locations/institutions/lof/ (last visited July 23, 2021). He is

expected to be released on July 28, 2022. ECF No. 66-4 at 1; see Federal Bureau

of Prisons, https://www.bop.gov/inmateloc/ (follow “Find By Name” tab; then

search for “Titus Sos”) (last visited July 23, 2021).

      In December 2020, Defendant wrote to the Complex Warden requesting

compassionate release “due to his health issues and the Covid-19 pandemic.”1

ECF No. 66-4 at 7.2 He received no response. Id. He requested compassionate

release again in April 2021, noting that “his chronic kidney disease, epilepsy, and



1
  The record is unclear as to whether the “Complex Warden” refers to the warden
of FCI Lompoc or the Lompoc Complex. See ECF No. 66-5.
2
  Defendant does not have a record of his first written request for compassionate
release. ECF No. 66-4 at 7. The Government does not contest Defendant’s
account. ECF No. 71 at 10–11. The Court finds no reason to doubt the veracity of
Defendant’s statement.


                                          2
Case 1:19-cr-00066-JAO Document 72 Filed 07/23/21 Page 3 of 17        PageID #: 551




obesity” make him “more vulnerable to becoming seriously ill” from the virus. Id.

(citing ECF No. 66-5). He again received no response. Id.

         On May 27, 2021, Defendant filed the instant Motion, ECF No. 66, as well

as a Motion to Seal his medical records, ECF No. 67.3 With the Court’s

permission, Defendant filed his medical records under seal two weeks later. ECF

Nos. 69, 70. The Government filed a Response to Defendant’s Motion for

Reduction of Sentence on June 17, 2021. ECF No. 71. Defendant did not file a

reply.

         //

         //

         //

         //

         //

         //

         //


3
   The Government did not oppose Defendant’s Motion to Seal his medical records
but did note its intention to file publicly Federal Bureau of Prison records
regarding Defendant’s medical conditions that are the subject of his Motion for
Reduction in Sentence, absent contrary direction from the Court. ECF No. 68 at 2–
3. The Court declined to provide any advisory ruling but reminded the
Government to comply with Local Rule 5.2 concerning the public filing of
confidential matters. ECF No. 69. Subsequently, the Government did not publicly
file additional medical records.


                                          3
Case 1:19-cr-00066-JAO Document 72 Filed 07/23/21 Page 4 of 17            PageID #: 552




      B.     Defendant's Background

             1.    Defendant's Current Condition

      Defendant, who is twenty-three years old, suffers from stage two chronic

kidney disease4 and obesity, with a Body Mass Index ("BMI") of over 30.0. 5 ECF

No. 66-4 at 9; ECF No. 70 at 57, 96, 137. Defendant has also struggled with

                             6
epilepsy                 .       ECF No. 66-4 at 1, 9; ECF No. 70 at 57, 96, 137. He

takes prescribed antiepileptic medication to prevent seizures. 7 ECF No. 66-4 at 9;

see, e.g. , ECF No. 70 at 2, 96. Defendant is fully vaccinate4



4
  There are five stages of chronic kidney disease ("CKD"); at stage two, a patient
has mild kidney damage. See UCLA Health, " What is CKD?"
https ://www.uclahealth. org/core-kidney/chronic-kidney-disease-ckd-1107 (last
visited July 23, 2021).

5
  A BMI of 30.0 or higher is considered obese. Ctrs. for Disease Control &
Prevention ("CDC"), " Defining Adult Overweight and Obesity,"
https://www.cdc.gov/obesity/adult/defining.html (last visited July 23, 2021).

6
  Epilepsy is neurological disorder " in which brain activity becomes abnormal,
causing seizures or periods of unusual behavior, sensations, and sometimes loss of
awareness." Epilepsy: Symptoms & Causes, Mayo Clinic,
https ://www.mayoclinic.org/diseases-conditions/ epilepsy/ symptoms-causes/ syc-
20350093 (last visited July 23, 2021).

7
  Defendant is prescribed Keppra and/or Levetiracetam to prevent seizures. ECF
No. 66-4 at 9; see, e.g., ECF No. 70 at 2, 96. Levetiracetam is the generic name of
Keppra. See Mayo Clinic, "Levetiracetam (Oral Route),"
https://www.mayoclinic.org/drugs-supplements/levetiracetam-oral-
route/ description/drg-20068010 (last visited July 23, 2021).




                                              4
Case 1:19-cr-00066-JAO Document 72 Filed 07/23/21 Page 5 of 17        PageID #: 553




                          . ECF No. 66-4 at 12; ECF No. 70 at 187–88.

             2.     Defendant’s History and Post-Sentencing Behavior

       Defendant’s crime involved threatening a teller at American Savings Bank

with violence via a note and stealing $2,673.00 from the branch. ECF No. 66-4 at

2–3.



                                                   ECF No. 51 ¶ 16.
                                                                      -
                           Id. ¶¶ 31–38. Before sentencing, he consumed alcohol in

violation of his bail conditions, but                               no action was

taken. ECF Nos. 28, 32; ECF No. 51 ¶ 6. While incarcerated, Defendant “goes to

class” every day to “keep himself busy” though he has already earned a G.E.D and

avers that he “has been sober since pre-trial release.” ECF No. 66-4 at 18.

       C.    Conditions at FCI Lompoc

       FCI Lompoc has zero active cases among inmates or staff as of this writing.

See Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (scroll to

“COVID-19 Cases”; click on “Full breakdown and additional details”) (last visited

July 23, 2021). Over the course of the pandemic, however, three inmates have




                                         5
Case 1:19-cr-00066-JAO Document 72 Filed 07/23/21 Page 6 of 17           PageID #: 554




died, id., and the facility has suffered a 70.37% positivity rate,8 see Federal Bureau

of Prisons, https://www.bop.gov/coronavirus/ (scroll to “COVID-19 Inmate Test

Information”; click on “Learn more about the data and view individual facility

stats”) (last visited July 23, 2021) (indicating 739 inmates have completed testing

and 520 had positive results).

II.   DISCUSSION

      A.     The First Step Act

      Prior to the passage of the First Step Act of 2018, Pub. L. No. 115-391, 132

Stat. 5194 (“First Step Act”), only the BOP could move for an inmate’s

compassionate release. See 18 U.S.C. § 3582(c)(1)(A) (2012). But the First Step

Act amended, among other things, 18 U.S.C. § 3582(c)(1)(A), which now allows

inmates to seek compassionate release:

             [T]he court, upon motion of the Director of the Bureau of
             Prisons, or upon motion of the defendant after the defendant has
             fully exhausted all administrative rights to appeal a failure of the
             Bureau of Prisons to bring a motion on the defendant’s behalf or

8
   The Government and Defendant provide slightly different statistics than the
Court. See ECF No. 66-4 at 12 (stating that 788 inmates have been tested and 560
have tested positive); ECF No. 71 at 6 (598 have tested positive). The Federal
Bureau of Prisons reports statistics on the number of inmates currently at each
facility who have tested positive at the site or a prior facility. See Federal Bureau
of Prisons, https://www.bop.gov/coronavirus/ (scroll to “COVID-19 Inmate Test
Information”; click on “Learn more about the data and view individual facility
stats”) (last visited July 23, 2021). The number of active cases reported at each
facility often changes daily because inmates are released or transferred. The minor
differences among the statistics cited by the Court, Defendant, and Government are
likely due to these fluctuations and do not affect the Court’s analysis.

                                          6
Case 1:19-cr-00066-JAO Document 72 Filed 07/23/21 Page 7 of 17            PageID #: 555




             the lapse of 30 days from the receipt of such a request by the
             warden of the defendant’s facility, whichever is earlier, may
             reduce the term of imprisonment (and may impose a term of
             probation or supervised release with or without conditions that
             does not exceed the unserved portion of the original term of
             imprisonment), after considering the factors set forth in section
             3553(a) to the extent that they are applicable, if it finds that –

                           (i) extraordinary and compelling reasons warrant
                           such a reduction; . . .
                           and that such a reduction is consistent with
                           applicable policy statements issued by the
                           Sentencing Commission[.]


18 U.S.C. § 3582(c)(1)(A) (2018) (emphasis added). United States Sentencing

Guidelines (“USSG”) section 1B1.13 (“the Guideline”) addresses Section 3582

motions, but the Sentencing Commission has not updated the Guideline since the

passage of the First Step Act.9 The Guideline allows for a sentence reduction for

compassionate release “[u]pon motion of the Director of the Bureau of Prisons . . .

if, after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that

they are applicable, the court determines that . . . extraordinary and compelling

reasons warrant the reduction[.]” USSG § 1B1.13. It further outlines four



9
   The Commission’s failure to amend the Guideline is likely due to its lack of
sufficient members for a quorum. See U.S. Sentencing Commission, “About the
Commissioners,” https://www.ussc.gov/commissioners (last visited July 23, 2021)
(listing only 1 voting commissioner); U.S. Sentencing Commission,
“Organization,” https://www.ussc.gov/about/who-we-are/organization (last visited
July, 23, 2021) (“The affirmative vote of at least four members of the Commission
is required to promulgate amendments to the sentencing guidelines.”).

                                           7
Case 1:19-cr-00066-JAO Document 72 Filed 07/23/21 Page 8 of 17               PageID #: 556




categories of extraordinary and compelling reasons in the application notes: the

defendant’s medical condition, the defendant’s age (at least 65 years old), family

circumstances, and “other reasons.” Id., comment. (n.1). This last category is

known as the “catch-all” clause. United States v. Brooker, 976 F.3d 228, 232 (2d

Cir. 2020). The Guideline notes also explain that the catch-all clause applies

when, “[a]s determined by the Director of the Bureau of Prisons, there exists in the

defendant’s case an extraordinary and compelling reason other than, or in

combination with, the [other] reasons[.]” USSG § 1B1.13, comment. (n.1). In

other words, according to the Guideline, wide discretion regarding what constitutes

an “extraordinary and compelling reason” rests only with the BOP Director.

       The Ninth Circuit recently addressed the question of whether the Guideline

applies to compassionate release motions brought by defendants. In United States

v. Aruda, 993 F.3d 797, 802 (9th Cir. 2021), the court held that the Guideline “is

not an ‘applicable policy statement[]’ for 18 U.S.C. § 3582(C)(1)(A) motions filed

by a defendant.” (brackets in original). At most, the Guideline “may inform a

district court’s discretion . . . but [it is] not binding.” Id. (citation omitted).

       Unfettered by USSG § 1B1.13, the Court follows Section 3582(c)(1)(A)’s

direction.




                                             8
Case 1:19-cr-00066-JAO Document 72 Filed 07/23/21 Page 9 of 17          PageID #: 557




        B.    Whether Extraordinary and Compelling Reasons Exist Here 10

        The question before the Court is not the same question addressed at

sentencing. The Court is not asked to determine whether the sentence previously

imposed was "sufficient, but not greater than necessary" to comply with the factors

outlined in 18 U.S.C. § 3553(a)(2), but rather, to determine whether "extraordinary

and compelling reasons warrant ... a reduction." 18 U.S.C. § 3582(c)(l). If the

answer to that question is yes, then the Court is required to evaluate the Section

3553(a) factors to decide whether to reduce the incarceration term. See 18 U.S.C.

§ 3582(c)(l)(A).

               1.    Defendant's Health

        Defendant struggles with epilepsy, chronic kidney disease, and obesity, and

is fullyvaccinated. 11 ECFNo. 66-4 at 1, 9, 12.

                     a)    Epilepsy

        While the parties agree that Defendant struggles with epilepsy, see ECF No.

66-4 at 1, 9~ECF No. 71 at 17, the disorder is not on the CDC's list of conditions

placing individuals at a high risk of becoming severely ill from COVID-19, nor has



10
  The Court finds - and it is undisputed - that Defendant has met the
administrative requirements for filing the Motion.

11
     Defendant's medical records also reveal that
                                                    . ECF No. 70 at 25, 40, 156-
57. However, he has not explained what impact, if any, these conditions have.

                                          9
Case 1:19-cr-00066-JAO Document 72 Filed 07/23/21 Page 10 of 17           PageID #: 558




Defendant directed the Court to any studies indicating as much. The Court

therefore declines to consider Defendant’s epilepsy as a factor in its analysis.

                    b)    Chronic Kidney Disease

      The parties agree that Defendant suffers from stage two chronic kidney

disease, but they dispute the impact of his condition on his risk for severe illness

from COVID-19. Compare ECF No. 66-4 at 9–11 with ECF No. 71 at 13–15.

Defendant contends that “[h]aving chronic kidney disease of any stage” increases

the risk. ECF No. 66-4 at 10 (citing CDC, “People with Certain Medical

Conditions,” https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited July 23, 2021)).

      On the other hand, the Government argues Defendant has “not establish[ed]

that he has serious physical or medical conditions that substantially diminish his

ability to provide self-care within the correctional facility and from which he

would not be expected to recover,” ECF No. 71 at 13 (citing U.S.S.G. § 1B1.13

cmt. n.1(A)) (internal quotations omitted), his condition does not affect his “ability

to function,” id., and his condition is manageable, id. at 9, 14 (citing United States

v. Ayon-Nunez, No. 1:16-CR-00130-DAD, 2020 WL 704785, at *2–3 (E.D. Cal.

Feb. 12, 2020)). As such, the Government contends that COVID-19 does not

“present[] a particular risk” to Defendant. Id. at 14.




                                          10
Case 1:19-cr-00066-JAO Document 72 Filed 07/23/21 Page 11 of 17          PageID #: 559




      According to the CDC, any stage of chronic kidney disease may increase the

likelihood of severe illness from COVID-19. CDC, “People with Certain Medical

Conditions,” https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited July 23, 2021).

Also, multiple courts have found that stage two chronic kidney disease — which is

the stage of Defendant’s current condition — “increase[s] the risk of severe illness

from coronavirus.” United States v. Fernandez, No. 2:16-CR-00115-KJM, 2020

WL 5909490, at *5 (E.D. Cal. Oct. 6, 2020); see also United States v. Hunt, No.

Cr-16-01047-08-PHX-DGC, 2021 WL 197670, at *3 (D. Ariz. Jan. 20, 2021);

United States v. Dailey, No. 2:13-cr-00118 KJM, 2020 WL 4504449, at *2 (E.D.

Cal. Aug. 5, 2020). The Court is similarly persuaded by CDC guidance that

Defendant’s chronic kidney disease increases his risk of severe illness from

COVID-19.

                    c)    Obesity

      While the parties do not dispute that Defendant suffers from obesity, the

Government challenges the severity of his condition, arguing that he (1) only

“presents a borderline case of obesity” and (2) his condition is “manageable.” See

ECF No. 71 at 16–17; ECF No. 66-4 at 9. Defendant explains that his BMI is 33.6

and cites CDC statistics that obesity heightens one’s risk of severe illness,




                                          11
Case 1:19-cr-00066-JAO Document 72 Filed 07/23/21 Page 12 of 17         PageID #: 560




hospitalization, and death from the virus. ECF No. 66-4 at 9, 11–12 (citing CDC,

“Obesity, Race/Ethnicity, and COVID-19,” https://www.cdc.gov/obesity/data/

obesity-and-covid-19.html (last visited July 23, 2021)).

      As to the Government’s first argument, the CDC defines obesity as a BMI of

30.0 or higher, with “[o]besity frequently subdivided into categories.” CDC,

“Defining Adult Overweight & Obesity,” https://www.cdc.gov/obesity/adult/

defining.html (last visited July 23, 2021) (listing Class 1 as a “BMI of 30 to < 35,”

Class 2 as a “BMI of 35 to < 40,” and Class 3 as a “BMI of 40 or higher”).

Defendant’s BMI of 33.6 is well within the Class 1 obesity range. See ECF No.

66-4 at 9. Courts have declined to find less risk of severe illness because a

defendant’s BMI is at the lower end of the BMI obesity range. See, e.g., United

States v. Moon, 501 F. Supp. 3d 731, 733 (N.D. Cal. 2020) (finding that a BMI of

30.7 increases the risk of severe illness from COVID-19); United States v. Sexton,

No. CR11-383-RSL, 2021 WL 2255151, at *5 (W.D. Wash. June 3, 2021) (finding

a BMI of 31.28 to be a factor increasing the defendant’s vulnerability to the virus).

The Court is similarly persuaded that a BMI of 33.6, which is within the CDC’s

definition of obesity, increases the risk of severe illness from COVID-19.

      The Government’s second argument — that Defendant’s obesity is

“manageable” — is similarly unconvincing. ECF No. 71 at 16–17. Obesity has




                                         12
Case 1:19-cr-00066-JAO Document 72 Filed 07/23/21 Page 13 of 17          PageID #: 561




many causes, some of which are manageable, and some of which are not. See

CDC, “Adult Obesity Causes & Consequences,” https://www.cdc.gov/obesity/

adult/causes.html (last visited July 23, 2021). Indeed, obese people outside of

prison are often unable to lose weight, even with access to healthy food, exercise,

and counseling. See CDC, “Adult Obesity Facts,” https://www.cdc.gov/obesity/

data/adult.html (last visited July 23, 2021). Assuming obesity is always

manageable for people in prison ignores certain realities of incarceration, as well as

human biology and nature.

      As such, the Court finds that Defendant’s obesity places him at a higher risk

of severe illness if he contracted COVID-19.

                   d)     Defendant’s Immunization

      Defendant is fully vaccinated, ECF No. 66-4 at 12,



                                              . Despite his immunization,

Defendant maintains he is still at risk of contracting a variant of the virus. ECF

No. 66-4 at 13–14. While it is currently true that anyone who is vaccinated will

never be fully protected from COVID-19, Defendant’s immunization weighs

heavily against a finding of an extraordinary or compelling circumstance, see

United States v. Wills, No. 3:15-cr-00465-BR, 2021 WL 2179256, at *3–4 (D. Or.

May 27, 2021) (collecting cases), and he does not assert that there are any current



                                         13
Case 1:19-cr-00066-JAO Document 72 Filed 07/23/21 Page 14 of 17          PageID #: 562




living conditions in FCI Lompoc that increase the risk of variant transmission, such

as overcrowding or a lack of sanitation measures.

      In sum, Defendant’s chronic kidney disease and obesity are conditions

which may put him at an increased risk of severe illness from COVID-19. His risk

of becoming infected, however, is significantly reduced by his immunization. See

CDC, “COVID-19 Vaccines Work,” https://www.cdc.gov/coronavirus/2019-

ncov/vaccines/effectiveness/work.html (last visited July 23, 2021) (“Vaccine

effectiveness studies provide a growing body of evidence that mRNA COVID-19

vaccines offer similar protection in real-world conditions as they have in clinical

trial settings, reducing the risk of COVID-19, including severe illness, among

people who are fully vaccinated by 90 percent or more.”).

             2.    Conditions at FCI Lompoc

      Defendant contends that although there are currently no active cases at FCI

Lompoc, more than five hundred inmates have tested positive and three have died

over the course of the pandemic, suggesting “FCI Lompoc has been unable to

control the spread of the virus when it has infiltrated the facility.” ECF No. 66-4 at

12. In response, the Government claims Defendant’s “risk of COVID-19

infection” at FCI Lompoc “cannot be appreciably higher than if he were to be

released from BOP custody” and the facility “has managed to bring its COVID-19

infections under control.” ECF No. 71 at 17–18.



                                         14
Case 1:19-cr-00066-JAO Document 72 Filed 07/23/21 Page 15 of 17        PageID #: 563




       As of July 23, 2021, more than half of the prison facilities managed by BOP

reported zero or only one active COVID-19 case among inmates, including FCI

Lompoc which has zero active cases. See Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (scroll to “COVID-19 Cases”; click on “Full

breakdown and additional details”) (last visited July 23, 2021). And as of July 23,

2021, 1,263 of the approximately 1,837 inmates throughout the Lompoc Complex,

of which FCI Lompoc is a part, have been fully vaccinated. See Federal Bureau of

Prisons, https://www.bop.gov/coronavirus/ (scroll to “COVID-19 Vaccine

Implementation”; click on “Learn more about vaccinations and view individual

facility stats”) (last visited July 23, 2021).

       The Court acknowledges that FCI Lompoc dealt with “one of the most

serious COVID-19 outbreaks in the nation.” United States v. Zeigler, No. 15-cr-

00347-JST-1, 2020 WL 6481533, at *2 (N.D. Cal Oct. 28, 2020), vacated in part,

modified in part, No. CR 15–00347 JST, 2020 WL 6481530 (N.D. Cal. Nov. 4,

2020) (quoting United States v. Robinson, No. 18-cr-00597-RS-1, 2020 WL

1982872, at *1 (N.D. Cal. Apr. 27, 2020)); see also Richard Winton, “70% of

Inmates Test Positive for Coronavirus at Lompoc Federal Prison,” L.A. Times

(May 9, 2020), https://www.latimes.com/california/story/2020-05-09/coronavirus-

cases-lompoc-federal-prison-inmates (reporting in May 2020 that the Lompoc

Complex had the “largest federal penitentiary outbreak in the nation”). The



                                            15
Case 1:19-cr-00066-JAO Document 72 Filed 07/23/21 Page 16 of 17           PageID #: 564




Department of Justice Office of the Inspector General (“DOJ OIG”) found that a

shortage of medical and correctional staff, ineffective screening process, lack of

permanent leadership, “extremely limited” use of home confinement to reduce the

inmate population, and physical characteristics of the facilities contributed to the

outbreak throughout the Lompoc Complex. DOJ OIG, Pandemic Response Rep.

20-086, Remote Inspection of Federal Correctional Complex Lompoc 3 (July

2020), https://oig.justice.gov/sites/default/files/reports/20-086_0.pdf (last visited

July 23, 2021). But the Court is persuaded that the current conditions at FCI

Lompoc — combined with Defendant’s immunization status — are such that

Defendant’s risk of contracting COVID-19 at the facility is low.

      In sum, Defendant’s current health status, in light of FCI Lompoc’s current

rate of infections and the Lompoc Complex’s vaccination rate, does not amount to

an extraordinary or compelling circumstance to consider reducing Defendant’s

sentence.12 The Court’s finding is without prejudice to the possibility that, in the

future, FCI Lompoc experiences another severe outbreak, a variant emerges

against which Defendant’s vaccination is not effective, or other circumstances

change warranting reconsideration of this decision.




12
   Because the Court has determined that that extraordinary and compelling
reasons do not exist to warrant consideration of a reduction in sentence, it need not
evaluate the Section 3553(a) factors.

                                          16
Case 1:19-cr-00066-JAO Document 72 Filed 07/23/21 Page 17 of 17               PageID #: 565




III.   CONCLUSION

       For the foregoing reasons, the Court DENIES the Motion WITHOUT

PREJUDICE.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawai‘i, July 23, 2021.




Cr. No. 19-00066 JAO, United States v. Sos; ORDER DENYING DEFENDANT’S MOTION TO REDUCE
SENTENCE PURSUANT TO 18 U.S.C. § 3582(C)(1)(A)(i)




                                            17
